UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 . o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 000-27735 ASIA8, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 77-0438927 (I.R.S. Employer Identification No.) 404 W. Powell Lane, Suite 303-304, Austin, Texas 78753 (Address of principal executive offices) (Zip Code) (480) 505-0070 (Registrants telephone number, including area code) n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date. The number of shares outstanding of the issuers common stock, $0.001 par value (the only class of voting stock), at November 18, 2011, was 24,411,360. TABLE OF CONTENTS PART 1- FINANCIAL INFORMATION Item1. Financial Statements : 3 Balance Sheets as of September 30, 2011(Unaudited) and December 31, 2010 (audited ) 4 Unaudited Statements of Operations for the three and nine month periods ended September 30, 2011 and June 30, 201 0 5 Unaudited Statements of Cash Flows for the nine month periods ended September 30, 2011 and September 30, 201 0 6 Notes to Financial Statement s 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operation s 12 Item 3. Quantitative and Qualitative Disclosures about Market Ris k 19 Item 4. Controls and Procedure s 19 PART II-OTHER INFORMATION Item 1. Legal Proceeding s 20 Item 1A. Risk Factor s 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceed s 23 Item 3. Defaults Upon Senior Securities 23 Item 4. (Removed and Reserved ) 23 Item 5. Other Informatio n 23 Item 6. Exhibit s 23 Signature s 24 Index to Exhibit s 25 2 PART I  FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS As used herein, the terms Company, we, our, and us refer to Asia8, Inc., a Nevada corporation, and our subsidiaries and predecessors, unless otherwise indicated. In the opinion of management, the accompanying unaudited financial statements included in this Form 10-Q reflect all adjustments (consisting only of normal recurring accruals) necessary for a fair presentation of the results of operations for the periods presented. The results of operations for the periods presented are not necessarily indicative of the results to be expected for the full year. 3 ASIA8, INC. Balance Sheets Unaudited Audited September 30, 2011 December 31, 2010 ASSETS CURRENT ASSETS Cash $ (1,156) $ 35,066 Other current assets 5,094 3,594 Total Current Assets 3,938 38,660 OTHER ASSETS Investments 993,752 1,668,104 Other non-current assets - - Total Other Assets 993,752 1,668,104 TOTAL ASSETS $ 997,690 $ 1,706,764 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ 286,141 $ 250,735 Total Current Liabilities 286,141 250,735 TOTAL LIABILITIES 286,141 250,735 STOCKHOLDERS' EQUITY Preferred stock: 25,000,000 shares authorized; $0.001 par value; 2,280 and 1,000 shares 2 2 issued and outstanding, respectively Common stock: 100,000,000 shares authorized; $0.001 par value; 24,411,360 and 24,156,078 shares issued and outstanding, respectively 24,411 24,411 Additional paid-in capital 3,621,210 3,621,210 Accumulated deficit (2,934,074) (2,189,594) Total Stockholders' Equity 711,549 1,456,029 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 997,690 $ 1,706,764 See accompanying condensed notes to reviewed financial statements. 4 Asia8, Inc. Consolidated Statements of Operations Three months ended Sept 30 Nine months ended Sept 30 Unaudited 2011 Unaudited 2010 Unaudited 2011 Unaudited 2010 REVENUES $ - $ - $ - $ - COST OF GOODS SOLD - GROSS PROFIT - OPERATING EXPENSES : General and administrative 10,797 11,030 54,738 34,454 Depreciation and amortization - 240 - 719 TOTAL OPERATING EXPENSES 10,797 11,269 54,738 35,173 LOSS FROM OPERATIONS OTHER INCOME (EXPENSES) Preferred stock dividend Income from equity investment TOTAL OTHER INCOME (EXPENSES) NET INCOME (LOSS) BASIC INCOME (LOSS) PER SHARE FULLY DILUTED INCOME (LOSS) PER SHARE BASIC WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING 24,156,078 FULLY DILUTED WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING 24,156,078 See accompanying condensed notes to reviewed financial statements. 5 ASIA8, INC. Statements of Cash Flows For the Nine month Ended Sept 30, (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ (744,480) $ (500,228) Depreciation and Amortization expense - 719 (Gain) Loss on equity investments 674,352 449,665 Changes in operating assets and liabilities: Decrease in Other current assets (3,594) Increase in Accounts payable and accrued expenses 30,015 Net Cash Used in Operating Activities (41,613) CASH FLOWS FROM INVESTING ACTIVITIES Net Cash (Used) in Investing Activities - - CASH FLOWS FROM FINANCING ACTIVITIES Increase/(Decrease) in notes payables 5,391 - Net Cash Provided by Financing Activities 5,391 - NET INCREASE (DECREASE) IN CASH 3,701 CASH AT BEGINNING OF PERIOD 2,510 CASH AT END OF PERIOD $ (1,156) $ 6,212 CASH PAID FOR Interest $ - $ - Taxes $ - $ - SCHEDULE OF NON-CASH FINANCING AND INVESTING ACTIVITIES COMMON STOCK ISSUED FOR DEBT $ - $ - See accompanying condensed notes to reviewed financial statements. 6 NOTE 1 - ORGANIZATION AND HISTORY Asia8, Inc. was incorporated in Nevada as H&L Investments, Inc. in September of 1996. On December 22, 1999 the Company changed its name to Asia4sale.com, Inc. on acquiring Asia4Sale.com, Ltd., a Hong Kong registered software development company. The Company sold Asia4Sale.com, Ltd. in January of 2005. The Company acquired a 49% interest in World Wide Auctioneers, Inc., a Nevada registered corporation, holding 100% of a British Virgin Island registered company World Wide Auctioneers, Ltd (World Wide), an international equipment auction company on June 30, 2000. World Wide, based in the United Arab Emirates (UAE) holds unreserved auctions on a consignment basis for the sale of construction, industrial and transportation equipment. On August 8, 2003 World Wide Auctioneers, Inc. sold 100% of World Wide to a Nevada registered company, WWA Group, Inc. (WWA Group) in a stock exchange transaction. The stock exchange caused the Company to acquire a minority equity investment in WWA Group which it accounts for using the equity method. WWA Group sold World Wide to Seven International Holdings, Ltd. (Seven), a Hong Kong registered company, on October 31, 2010, in exchange for Sevens assumption of the assets and liabilities of World Wide subject to certain exceptions. The disposition did not affect WWA Groups interest in Asset Forum, LLC., its ownership of proprietary on-line auction software or its equity interest and debt position in Infrastructure Developments Corp. (Infrastructure) in which it currently holds an unconsolidated 17.75% equity position. The Company maintains the exclusive rights to distribute Unic Cranes, Atomix boats and Renhe Mobile House products or Wing Houses in the UAE though it has since discontinued distribution efforts in relation to the Unic Crane and Atomix boat products. NOTE 2  GOING CONCERN The accompanying consolidated financial statements have been prepared on a going concern basis, which contemplates the realization of assets and liabilities in the normal course of business. Accordingly, they do not include any adjustments relating to the realization of the carrying value of assets or the amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. The Company has accumulated losses and working capital and cash flows from operations are negative which raises doubt as to the validity of the going concern assumptions. These financials do not include any adjustments to the carrying value of the assets and liabilities, the reported revenues and expenses and balance sheet classifications used that would be necessary if the going concern assumption were not appropriate; such adjustments could be material. 7 NOTE 3 - SIGNIFICANT ACCOUNTING POLICIES a. Basis of Presentation The accompanying consolidated financial statements include our accounts and the accounts of our subsidiaries. All intercompany accounts and transactions have been eliminated. Our interim financial statements have been prepared in accordance with generally accepted accounting principles in the United States (U.S.GAAP) for interim financial information and the rules and regulations of the Securities and Exchange Commission (the SEC) for interim financial statements and accounting policies, consistent, in all material respects with those applied in preparing our audited consolidated financial statements included in our Annual Report on Form 10-K for the fiscal year ended December 31, 2010. Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements. In our opinion, all adjustments, consisting of only normal recurring adjustments considered necessary for fair presentation, have been included. Operating results for the nine months ended September 30, 2011 are not necessarily indicative of the results that may be expected for the year ending December 31, 2011 or any future period. b. Basic Loss per Share For the Three Months Ended September 30, 2011 Income Shares Per-Share (Numerator) (Denominator) Amount $ (8,365) $ (0.00) For the Three Months Ended September 30, 2010 Income Shares Per Share (Numerator) (Denominator) Amount $ (36,612) $ (0.00) The computations of basic loss per share of common stock are based on the weighted average number of shares outstanding at the date of the financial statements. There are no common stock equivalents outstanding. 8 NOTE 3 - SIGNIFICANT ACCOUNTING POLICIES - continued c. Recent Accounting Pronouncements In September 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2011-08, Testing Goodwill for Impairment. This ASU permits an entity to make a qualitative assessment of whether it is more likely than not that a reporting units fair value is less than its carrying amount before applying the two-step goodwill impairment test. If an entity concludes it is not more likely than not that the fair value of a reporting unit is less than its carrying amount, then there is no need to perform the two-step impairment test. This ASU is effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011. Early adoption is permitted. The adoption of this ASU will not have a material impact on the Companys financial statements, as it is intended to simplify the assessment for goodwill impairment. In June 2011, the FASB issued ASU No. 2011-05, Presentation of Comprehensive Income. ASU 2011-05 requires entities to report components of comprehensive income in either a continuous statement of comprehensive income or two separate but consecutive statements.Under the continuous statement approach, the statement would include the components and total of net income, the components and total of other comprehensive income and the total of comprehensive income.Under the two statement approach, the first statement would include the components and total of net income and the second statement would include the components and total of other comprehensive income and the total of comprehensive income.ASU 2011-05 does not change the items that must be reported in other comprehensive income.ASU 2011-05 is effective retrospectively for interim and annual periods beginning after December 15, 2011, with early adoption permitted.The Company is currently evaluating the impact of the adoption of ASU 2011-05 on its financial statements. In May 2011, the FASB issued ASU No. 2011-04, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirement in U.S. GAAP and IFRSs.ASU 2011-04 does not extend the use of fair value but, rather, provides guidance about how fair value should be applied where it already is required and permitted under IFRS or U.S. GAAP.For U.S. GAAP, most of the changes are clarifications of existing guidance or wording changes to align with IFRS 13.ASU 2011-04 is effective on a prospective basis for interim and annual periods beginning after December 15, 2011, with early adoption not permitted.In the period of adoption, a reporting entity will be required to disclose a change, if any, in valuation technique and related inputs that result from applying ASU 2011-04 and to quantify the total effect, if practicable.The Company is currently evaluating the impact of the adoption of ASU 2011-04 on its financial position, results of operations and disclosures. Other pronouncements issued by the FASB or other authoritative accounting standards groups with future effective dates are either not applicable or are not expected to be significant to the financial statements of the Company. 9 NOTE 4- EQUITY INVESTMENT In August 2000 the Company paid $970,000 cash to acquire 49% of World Wide Auctioneers, Inc., a Nevada registered company holding 100% of British Virgin Island registered company World Wide Auctioneers, Ltd. In August 2003 World Wide Auctioneers, Inc., sold 100% of its subsidiary World Wide Auctioneers, Ltd., to Nevada registered company WWA Group, Inc. (WWA Group), in a stock for stock transaction whereby the stock of WWA Group was issued directly to owners of World Wide Auctioneers, Inc. The Company was issued 7,525,000 shares of WWA Group in 2003, comprising 47.5% of the issued and outstanding stock of WWA Group. At September 30, 2011, the Company owned 32% of the issued and outstanding WWA Group common stock. Condensed financial information of WWA Group: As at September 30, 2011 2010 Cash $ 710 $ 3,835 Notes Receivables Other current assets Other assets Total Assets $ 2,316,154 $ 4,419,892 Other current liabilities Common stock Additional paid-in capital Retained earnings Total Liabilities and Stockholders' Equity $ 2,316,154 $ 4,419,892 Condensed financial information of WWA Group: For the three months Ended September 30, Net revenues $ - $ 33,000 Direct costs - Operating expenses Other income (expense) Income taxes - - Loss for the period from discontinued operation - Net Income (Loss) $ 23,407 $ (62,558) 10 NOTE 5- EQUITY TRANSACTIONS In 2009, the Company issued 255,282 shares of common stock for cash at $0.16 per share. In 2008, the Company issued 1,084,243 shares of common stock by converting notes payables into equity at $0.16 per share. In 2007, the Company issued 2,124,250 shares of common stock for cash at prices ranging from $0.08 to $0.16 per share for a total value of $304,800. During the year ended December 31, 2008 the Company issued 1,280 shares of preferred stock for cash at $100 per share. During the year ended December 31, 2007, the Company issued 1,000 shares of common stock at $100 per share. The each share of preferred stock is convertible to 400 shares of common stock. The Series 1 preferred shares have a coupon rate of 9% interest per annum, with no redemption provision. NOTE 6 - ADDITIONAL FOOTNOTES INCLUDED BY REFERENCE Except as indicated in the Note 1 through Note 4, above, there have been no other material changes in the information disclosed in the notes to the financial statements included in the Companys Form 10-K for the year-ended December 31, 2010. Therefore, those footnotes are included herein by reference. NOTE 7  USE OF ESTIMATES The preparation of the financial statements in conformity with generally accepted accounting principles in United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. NOTE 8  ACCOUNTS PAYABLE TO RELATED PARTY Accounts Payable and Accrued Expenses include $93,391 of Notes Payable to related party. The notes bear no interest and are payable on demand. NOTE 9  SUBSEQUENT EVENTS The Company has evaluated its September 30, 2011 financial statements for subsequent events through the date the financial statements were issued. The Company is not aware of any subsequent events which would require recognition or disclosure in the financial statements. 11 Item 2 . MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This Managements Discussion and Analysis of Financial Condition and Results of Operations and other parts of this quarterly report contain forward-looking statements that involve risks and uncertainties. Forward-looking statements can be identified by words such as anticipates, expects, believes, plans, predicts, and similar terms. Forward-looking statements are not guarantees of future performance and our actual results may differ significantly from the results discussed in the forward-looking statements. Factors that might cause such differences include but are not limited to those discussed in the subsection entitled Forward-Looking Statements and Factors That May Affect Future Results and Financial Condition below. The following discussion should be read in conjunction with our financial statements and notes hereto included in this report. All information presented herein is based on the three and nine month periods ended September 30, 2011. Our fiscal year end is December 31. Discussion and Analysis General The Companys current focus is to (i) work with WWA Group, Inc. (WWA Group), an unconsolidated entity in which we hold a 32% interest as a means to generate a return on investment, and (ii) coordinate with Infrastructure Developments Corp. (Infrastructure) to distribute Wing House mobile shelter systems. We anticipate that we will require additional capital to market our business and recognize that the recent economic downturn in the global economy has decreased demand for our products that depend on the vitality of the construction sector industry in the Gulf Region. WWA Group WWA Groups business strategy is to develop Asset Forum LLC (Asset Forum) , and assist in the growth of Infrastructure Developments Corp. (Infrastructure), and acquire or merge with an operating business . The sale of WWA Groups physical auction business - World Wide Auctioneers, Ltd. ("World Wide") - effective October 31, 2010 and ongoing discussions with the Office of Foreign Assets Control ("OFAC") as to the possibility that a debilitating penalty might be levied against it have significantly impacted WWA Groups business operations as of September 30, 2011.While the sale of World Wide eliminated virtually all of its outstanding liabilities and resulted in a net profit to WWA Group, the resultant loss of income producing activities at year end is formidable. We expect that WWA Group will continue without income into the latter part of 2011when management believes revenues will be restored with the commercialization of the Asset Forum internet platform which matches buyers with sellers of construction equipment and real estate around the world. However, due to the uncertainty associated with OFAC, the development of Asset Forum is now held in abeyance until such time as this situation is resolved, which resolution can in no way be assured. Asset Forum WWA Groups business strategy going forward, once the situation with OFAC is resolved, is to build Asset Forum into a global internet hub for the buying and selling of assets. Management has long recognized the trend towards a web based marketplace that utilizes contemporary technology to safely bring buyers and sellers together. Asset Forum is the necessary outcrop of that trend. 12 Asset Forum is an Arizona based company that provides an international listing service that matches sellers with buyers for heavy equipment and real estate. We have supplemented Asset Forum's distinctive listing service with our on-line auction software to perform the actual bidding and selling function of items for on-line auction. The Asset Forum business model is based on advertising assets for sale in a free listing by owner format that provides listing services for owners over a broad range of asset categories. The platform includes a unique forum function that enables the viewer to post comments on the items displayed and permits buyers to deal directly with sellers which we have enhanced with our proprietary On Line Bidding software. Asset Forums combination of open forum, owner direct and customized auctions in one marketplace for buyers and sellers attracted thousands of asset listings in 2010. WWA Group is yet to realize revenue from the operation of Asset Forum yet the model for generating income from this type of web based sales facility exists. Management plans to increase awareness of Asset Forum from a database of former clients garnered from many years in the physical auction business and from a host of prospective new clients used to being able to buy and sell through existing electronic sales facilities. The transition of new visitors to the Asset Forum website will be accomplished by marketing the site through trade journals, magazines, websites and trade shows. Once a critical mass of buyers and sellers, yet to be determined, has been reached management intends to include an income producing component onto the site. Management expects that the income producing component will be based on commissions earned from sellers on the actual sale of assets listed for on line auction on Asset Forums web site. Commissions will range from 2% to 12% depending on the value of the item sold and negotiations with the seller(s). Asset Forum will also charge a buyers premium ranging from 1% to 7% depending on the value of the item. Sellers commissions and buyers premiums will comprise the bulk of revenue generated. Asset Forums sellers commission and buyers premiums are generally lower on average than the industry standards being charged by competing models. Other revenue can be generated by the gross profit margin earned by items bought by Asset Forum for its own account, and sold at on line auction. In certain cases, Asset Forum will also negotiate with a seller to take a percentage of the sold price amount over a certain minimum selling price, rather than a sellers commission. WWA Groups financial condition and results of operations will depend primarily on whether or not OFAC follows through with its intention to impose a penalty despite WWA Groups contentions to the contrary. While we do not believe that OFAC will penalize WWA Group to the extent noticed or at all, the prospect of being fined will weigh down WWA Groups operations until such time as the situation is satisfactorily resolved. Once WWA Group can again move forward, its financial condition will rely very much on whether it can successfully realize revenue from the development of Asset Forum and whether there will be any return on its investment in Infrastructure. Meanwhile, WWA Groups continued operation is tied to its ability to realize debt or equity financing which can in no way be assured. WWA Groups business development strategy is prone to significant risks and uncertainties, most importantly the unresolved situation with OFAC, which are having an immediate impact on its efforts to realize net cash flow. WWA Group is yet to generate income from the operations of Asset Forum. Should WWA Group be unable to generate income or reduce expenses to the point where it meets operating expenses, WWA Groups ability to continue its business operations will be in jeopardy. 13 Infrastructure WWA Group maintains a 17.12% equity interest in Infrastructure, a project management company focused on specialized projects and subcontracts in the $1 million to $10 million range throughout the Middle East, Africa and Asia . We believe that despite the global economic downturn that a significant number of projects fall within the criteria expressed by Infrastructure. We remain positive that Infrastructure can compete for such projects. Since each of WWA Group and Infrastructure share common management we believe that there exists an opportunity to utilize our international presence and existing relationships to assist Infrastructure in procuring new projects and managing existing ones. Management recognizes that Infrastructures success is critical to any gain on its investment and will impact its future ability to repay amounts loaned by WWA Group to Infrastructure. The effect being we work with Infrastructure on an as needed basis to provide any assistance that might be required and within our ability to assist. We are displaying and using Wing House office units in World Wides auction yard in Dubai, UAE and are actively marketing the unit to the thousands of visitors to the yard each year. We are offering the units for sale or rental on a 60 day delivery schedule from order date. We are negotiating financing with the manufacturer to spur sales efforts though demand for this type of housing has receded. Infrastructure is tendering and winning various contracts in Asia that may lead to more in house created demand for the units. The Company and Infrastructure will share gross profits made on any sales or rentals generated by Infrastructures efforts though no revenue has been generated by this cooperation to date. Infrastructures business development strategy is prone to significant risks and uncertainties, most importantly its ability to compete effectively on a global scale for project management contracts. Should Infrastructure be unable to generate sufficient income or reduce expenses to meet operating costs, Infrastructures ability to continue its business operations will be in jeopardy. Expansion Plans into other Businesses The Company is currently targeting operating businesses and assets that are priced at current market levels that do not rely on expanding economies to generate profit. Since the Companys ability to raise capital for acquisitions is limited our current intention is to rely on stock for stock exchange transactions as a means by which to expand into new business opportunities. Financial Condition and Business Development Risks Our financial condition and results of operations will depend primarily on prospective income generated from our investments and/or expansion businesses. Meanwhile, our continued operation is tied to our ability to realize debt or equity financing though we have no commitments for financing at this time. Since the Company is without income or any commitment for new financing, it can provide no assurance that cash flows over the next twelve months will be sufficient to sustain operations. Results of Operations During the period ending September 30, 2011, the Company failed to realize revenues from the sale of its products or income from its equity investment, which failure resulted in a continuation of net losses for the period. Nevertheless, the Company remains optimistic that Wing Houses are still in demand, and that a global economic recovery in 2011 alongside the efforts of Infrastructure will generate sales of Wing Houses. 14 Revenue Revenue for the three and nine month periods ended September 30, 2011 and September 30, 2010 was $0. The lack of revenues over the comparative periods can be primarily attributed to the effect that a global recession has had on the demand for Wing Houses. We expect revenue in future periods with a return to economic normalization in the global markets and a broadening of Infrastructures business which we expect will create an in house demand for Wing Houses. Operating Expenses Operating expenses for the three month period ended September 30, 2011 were $10,797 as compared to $11,269 for the three month period ended September 30, 2010. Operating expenses for the nine month period ended September 30, 2011 were $54,738 as compared to $35,173 for the nine months period ended September 30, 2010. While operating expenses remained relatively consistent over the comparative three month periods same increased over the comparative nine month periods. The increase in expenses over the comparative periods nine month periods is attributed to an increase in general and administrative expenses tied to marketing efforts for the Wing Houses in the early part of this year. We expect that operating expenses will remain relatively consistent until such time as the capital becomes available to us to return to marketing efforts in connection with the Wing Houses. Depreciation and amortization expenses for the three and nine month period ended September 30, 2011, were $0 as compared to $240 and $719 for the three and nine months period ended September 30, 2010 respectively. Depreciation and amortization expenses are expected to remain inconsequential until such time as we either expand our present business or acquire another business. Other Income/Expense Other income for the three months ended September 30, 2011 was $2,433 as compared to other expense of $25,342 for the three months ended September 30, 2010. Other expenses for the nine months period ended September 30, 2011 were $689,742 as compared to $465,055 for the nine months ended September 30, 2010. The transition to other income in the current three month period from other expense in the comparative period can be attributed to other income from equity investment in the current period over other expense in the comparative period tied to our equity investment in WWA Group. Likewise other expenses which increased over the nine month comparative periods are tied to losses tied to our equity investment in WWA Group. We expect to continue to realize other income related to the business operations of WWA Group provided that outstanding issues with OFAC are resolved and Asset Forum is developed to produce revenue neither of which outcomes can be assured. Net Losses Net losses for the three months ended September 30, 2011 was $8,365 as compared to $36,612 for the three months ended September 30, 2010. Net losses for the nine months ended September 30, 2011 was $744,480 as compared to $500,288 for the nine months ended September 30, 2010. The decrease in net loss in the current three month period can be attributed to other income tied to our equity investment in WWA Group whereas the increase in loss in the current nine month period can be attributed to other expense tied to our equity investment in WWA Group. We expect losses to continue to decrease as general and administrative expenses remain consistent and net loss tied to our equity investment in WWA Group decreases. 15 Capital Expenditures The Company did not spend any significant amounts on capital expenditures during the nine months ended September 30, 2011. Income Tax Expense (Benefit) The Company may have an income tax benefit resulting from net operating losses to offset any future operating profit. However, the Company has not recorded this benefit in the financial statements because it cannot be assured that it will utilize the net operating losses carried forward in future years. Impact of Inflation The Company believes that inflation has had a negligible effect on operations over the past three years. Liquidity and Capital Resources As of September 30, 2011, the Company had a working capital deficit of $282,203. Our current assets were $3,938 consisting of $(1,156) in cash and $5,094 in other assets. Our total assets were $997,690 consisting of our current assets and our equity investments totaling to $993,752. At September 30, 2011, our current and total liabilities were $286,141. Cash flow used in operating activities for the period ended September 30, 2011, was $41,613 as compared to cash flow provided by operating activities of $3,701 for the period ended September 30, 2010. Cash flow used in operating activities in the current period can be primarily attributed to net losses. We expect that cash flow used in operating activities will continue to decrease as net losses decrease. Cash flow provided by investing activities for the periods ended September 30, 2011 and September 30, 2010 was $0. We expect to use cash flow in investing periods in future periods as capital becomes available to expand our marketing operations. Cash flow provided by financing activities for the period ended September 30, 2011, was $5,391 as compared to $0 for the period ended September 30, 2010. Cash flow provided by financing activities in the current period can be attributed to an increase in a note payable. We expect to continue to have cash flow provided by financing activities in order to continue operations. The Company owns shares of WWA Group as an equity investment. The shares are restricted common stock in a publicly traded company with a face market value on November 15, 2011 of $156,950. We could sell a portion of these shares, subject to the limitations imposed by Rule 144, as a source of operating funds. The Companys current assets are insufficient to conduct its business operations over the next twelve (12) months. We will have to seek at least $100,000 in debt or equity financing over the next twelve months to fund our marketing efforts for our Wing Houses and to evaluate other business opportunities. The Company has no current commitments or arrangements with respect to, or immediate sources of this funding. Further, no assurances can be given that funding is available. The Companys shareholders are the most likely source of new funding in the form of loans or equity placements though none have made any commitment for future investment and the Company has no agreement formal or otherwise. The Companys inability to obtain sufficient funding will have a material adverse affect on its ability to continue business operations. 16 The Company does not expect to pay cash dividends in the foreseeable future. The Company had no commitments for future capital expenditures that were material at September 30, 2011. The Company had no lines of credit or other bank financing arrangements. The Company has no defined benefit plan or contractual commitment with any of its officers or directors. The Company has no current plans for the purchase or sale of any plant or equipment. The Company has no current plans to make any changes in the number of employees. Off Balance Sheet Arrangements As of September 30, 2011, the Company has no significant off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures, or capital resources that is material to stockholders. Critical Accounting Policies In the notes to the audited financial statements for the year ended December 31, 2010 included in our Form 10-K, the Company discussed those accounting policies that are considered to be significant in determining the results of operations and our financial position. The Company believes that the accounting principles we utilized conform to accounting principles generally accepted in the United States of America. The preparation of financial statements requires our management to make significant estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses. By their nature, these judgments are subject to an inherent degree of uncertainty. On an on-going basis, we evaluate estimates. We base our estimates on historical experience and other facts and circumstances that are believed to be reasonable, and the results form the basis for making judgments about the carrying value of assets and liabilities. The actual results may differ from these estimates under different assumptions or conditions. With respect to revenue recognition, we apply the following critical accounting policies in the preparation of our financial statements. Revenue Recognition The Company intends to generate revenue through the sale of its products on a private, commercial, and industrial basis. Revenue from product sales is recognized at the time the product is shipped and invoiced and collectability is reasonably assured. The Company believes that certain revenue should be recognized as title passes to the customer at the time of shipment. 17 Going Concern The Companys auditors have expressed an opinion as to the Companys ability to continue as a going concern as a result of an accumulated deficit of $2,189,594 as of December 31, 2010 which increased to $2,934,074 as of September 30, 2011. The Companys ability to continue as a going concern is subject to the ability of the Company to realize a profit and/or obtain funding from outside sources. Managements plan to address the Companys ability to continue as a going concern includes: (i) obtaining funding from the private placement of debt or equity; and (ii) realizing revenues from the sale of Wing Houses or additional business opportunities.Management believes that it will be able to obtain funding to allow the Company to remain a going concern through the methods discussed above, though there can be no assurances that such methods will prove successful. Forward Looking Statements and Factors That May Affect Future Results and Financial Condition The statements contained in the section titled Managements Discussion and Analysis of Financial Condition and Results of Operations and elsewhere in this current report, with the exception of historical facts, are forward looking statements. We are ineligible to rely on the safe-harbor provision of the Private Litigation Reform Act of 1995 for forward looking statements made in this quarterly report. Forward looking statements reflect our current expectations and beliefs regarding our future results of operations, performance, and achievements. These statements are subject to risks and uncertainties and are based upon assumptions and beliefs that may or may not materialize. These statements include, but are not limited to, statements concerning: · our anticipated financial performance; · the sufficiency of existing capital resources; · our ability to fund cash requirements for future operations; · uncertainties related to the growth of our business and the acceptance of our products and services; · our ability to achieve and maintain an adequate customer base to generate sufficient revenues to maintain and expand operations; · the volatility of the stock market; and, · general economic conditions. We wish to caution readers that our operating results are subject to various risks and uncertainties that could cause our actual results to differ materially from those discussed or anticipated, including the factors set forth in the section entitled Risk Factors included elsewhere in this report. We also wish to advise readers not to place any undue reliance on the forward looking statements contained in this report, which reflect our beliefs and expectations only as of the date of this report. We assume no obligation to update or revise these forward looking statements to reflect new events or circumstances or any changes in our beliefs or expectations, other than as required by law. Stock-Based Compensation The Company has adopted Accounting Standards Codification Topic (ASC) 718, Share-Based Payment, which addresses the accounting for stock-based payment transactions in which an enterprise receives employee services in exchange for (a) equity instruments of the enterprise or (b) liabilities that are based on the fair value of the enterprises equity instruments or that may be settled by the issuance of such equity instruments. The Company has no outstanding stock options or related stock option expense. 18 We account for equity instruments issued in exchange for the receipt of goods or services from other than employees in accordance with ASC 505. Costs are measured at the estimated fair market value of the consideration received or the estimated fair value of the equity instruments issued, whichever is more reliably measurable. The value of equity instruments issued for consideration other than employee services is determined on the earliest of a performance commitment or completion of performance by the provider of goods or services. Recent Accounting Pronouncements Please see Note 3 to our financial statements included herein for recent accounting pronouncements. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not required. ITEM 4. CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures In connection with the preparation of this report on Form 10-Q, an evaluation was carried out by the Companys management, with the participation of the chief executive officer and the chief financial officer, of the effectiveness of the Companys disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934 (Exchange Act)). Disclosure controls and procedures are designed to ensure that information required to be disclosed in reports filed or submitted under the Exchange Act is recorded, processed, summarized, and reported within the time periods specified in the Commissions rules and forms and that such information is accumulated and communicated to management, including the chief executive officer and the chief financial officer, to allow timely decisions regarding required disclosures. Based on that evaluation, the Companys management concluded, as of the end of the period covered by this report, that the Companys disclosure controls and procedures were effective in recording, processing, summarizing, and reporting information required to be disclosed, within the time periods specified in the Commissions rules and forms, and that such information was accumulated and communicated to management, including the chief executive officer and the chief financial officer, to allow timely decisions regarding required disclosures. Changes in Internal Control over Financial Reporting There have been no changes in internal control over financial reporting (as defined in Rule 13a-15(f) of the Exchange Act) during the period ended September 30, 2011, that materially affected, or are reasonably likely to materially affect, the Companys internal control over financial reporting. 19 PART II  OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS On August 5, 2roup received a Pre-Penalty Notice (Notice) from the Office of Foreign Assets Control (OFAC). The Notice was issued based on OFACs belief that WWA Group has engaged in certain transactions prohibited by Executive Order(s) and or Regulations promulgated pursuant to the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq. in connection with the facilitation of auction related services to Iran and Sudan. The perceived violations have caused OFAC to propose a civil monetary penalty of $4,665,600 be imposed on WWA Group subject to adjustment based on evidence presented in response to the Notice. The Notice process permits us to contact OFAC by telephone to initiate settlement discussions or otherwise provide a written response to the perceived violations within the permitted 30 day notice period prior to the issuance of a Penalty Notice. WWA Group has provided a written response to OFAC that presents evidence to negate the perception that it has operated in contravention of the laws of the U.S. WWA Group remains in discussions with OFAC. ITEM 1A. RISK FACTORS The Companys operations and securities are subject to a number of risks. Below we have identified and discussed the material risks that we are likely to face. Should any of the following risks occur, they will adversely affect our operations, business, financial condition and/or operating results as well as the future trading price and/or the value of our securities. Risks Related to the Companys Business IF THE COMPANY DOES NOT GENERATE SUFFICIENT CASH FLOW FROM OPERATIONS AND IS UNABLE TO OBTAIN ADDITIONAL CAPITAL TO OPERATE ITS BUSINESS, IT MAY NOT BE ABLE TO EFFECTIVELY CONTINUE OPERATIONS As of September 30, 2011, the Company had a working capital deficit of $282,203. We will have to obtain additional working capital from debt or equity placements to effectively continue operations. Although, we have a commitment for the provision of additional working capital, this commitment may prove to be insufficient. Should we be unable to secure additional capital, such condition would cause us to reduce expenditures which would have a material adverse effect on our business. MARKET ACCEPTANCE OF THE PRODUCTS WE HAVE DISTRIBUTION RIGHTS TO IS CRITICAL TO OUR GROWTH The Company intends to continue to generate revenue from the sale of mobile shelters. As such, market acceptance of our products is critical. If our prospective customers do not accept or purchase these products, then our revenue, cash flow and/or operating results will be negatively impacted. WE COMPETE WITH LARGER AND BETTER-FINANCED CORPORATIONS Competition within the international market for mobile shelters is intense. While the products we are entitled to distribute are distinguished by next-generation innovations that are more sophisticated, flexible and cost effective than many competitive products currently in the market place, a number of entities offer mobile shelters and new competitors may enter the market in the future. Some of our existing and potential competitors have longer operating histories, greater name recognition, larger customer bases and significantly greater financial, technical and marketing resources than we do. 20 AS A DISTRIBUTOR WE DEPEND ON THE PERFORMANCE OFA THIRD PARTY MANUFACTURER The Company relies on Renhe Manufacturing China to procure Wing House mobile shelters for distribution. Our business plan is reliant on the delivery of products from the manufacturer, which reliance reduces the level of control we have and exposes us to significant risks such as inadequate capacity, late delivery, substandard quality and higher prices, all of which could adversely affect the Companys performance. OUR CHIEF EXECUTIVE OFFICER DOES NOT OFFER HIS UNDIVIDED ATTENTION TO THE COMPANY DUE TO HIS DUAL RESPONSIBILITIES Our chief executive officer does not offer his undivided attention to our business as he also serves as the chief executive officer of WWA Group and as a director of Infrastructure. His responsibilities cause him to divide his time, the majority of which is dedicated to the management and operation of WWA Group. The division of time however does not necessarily indicate a division of interests as the Company owns approximately 32% of the outstanding shares of WWA Group. Nonetheless, his dual responsibilities may compromise the Companys ability to successfully conduct its business operations. THE COMPANYS SUCCESS DEPENDS ON ITS ABILITY TO RETAIN KEY PERSONNEL The Companys future success will depend substantially on the continued services and performance of Eric Montandon in addition to the engagement of other key personnel The loss of the services of Eric Montandon could have a material adverse effect on our business prospects, financial condition and results of operations. Our future success also depends on the Companys ability to identify, attract, hire, train, retain and motivate technical, managerial and sales personnel. Competition for such personnel is intense, and we cannot assure that we will succeed in attracting and retaining such personnel. Our failure to attract and retain the necessary technical, managerial and sales personnel would have a material adverse effect on our business prospects, financial condition and results of operations. OUR BUSINESS IS SUBJECT TO GOVERNMENTAL REGULATIONS International, national and local standards set by governmental regulatory authorities set the regulations by which products are certified across respective territories. Further, climate change legislation and greenhouse gas regulation is becoming increasingly ubiquitous. The products which we intend to distribute are subject to such regulation in addition to national, state and local taxation. Although we believe that we can successfully distribute our products within current governmental regulations it is possible that regulatory changes could negatively impact our operations and cause us to diminish or cease operations. SALES OF EQUIPMENT FROM WWA GROUPS AUCTIONS MAY HAVE ULTIMATELY ENDED UP IN IRAN, SUDAN OR SYRIA. Due to the proximity of Iran, Sudan and Syria to WWA Groups auction site, sales records, and statistics on regional spending for used construction equipment, there is reason to believe that some percentage of the equipment sold at WWA Groups auctions prior to May 2007 may have ultimately ended up in Iran, Sudan or Syria. Although WWA Group has never sold equipment to Iran, Sudan or Syria, countries which the U.S. State Department and OFAC have identified as state sponsors of terrorism, and WWA Group has never made any effort to attract consignors or bidders from any country recognized as a state sponsor of terrorism, it is possible that some small percentage of equipment purchased at the auctions was sold to persons or entities that re-exported such equipment to these countries, particularly to Iran. 21 WWA Group does not believe that the small percentage of sales in question has had any impact on operations, reputation or on shareholder value. However, despite the fact that WWA Group has no knowledge of delivery of equipment purchased at its auctions to Iran, Sudan or Syria, OFAC has proposed that a fine of $3,438,600 be imposed on WWA Group. Although WWA group is in the process of negating the basis for the proposed fine the imposition of such a penalty would have a negative on WWA Groups reputation and could diminish WWA Groups ability to continue as a going concern. Future Risks Related to the Companys Stock THE COMPANY INTENDS TO APPLY TO HAVE ITS STOCK QUOTED ON THE OTCBB The Company has no public trading market for its shares, and we cannot represent to you that a market will ever develop. Nonetheless, we do intend to seek a quotation on the OTCBB. However, there can be no assurance that we will obtain a quotation on the OTCBB or that obtaining a quotation will generate a public trading market for our shares. Further, if we obtain a quotation on the OTCBB, this may limit our ability to raise money in an equity financing since many institutional investors do not consider OTCBB stocks for their portfolios. Therefore, an investors ability to trade our stock might be restricted as only a limited number of market makers quote OTCBB stock Trading volumes in OTCBB stocks are historically lower, and stock prices for OTCBB stocks tend to be more volatile, than stocks traded on an exchange or the NASDAQ Stock Market. We may never qualify for trading on an exchange or the NASDAQ Stock Market. We incur significant expenses as a result of the Sarbanes-Oxley Act of 2002, which expenses may continue to negatively impact our financial performance. We incur significant legal, accounting and other expenses as a result of the Sarbanes-Oxley Act of 2002, as well as related rules implemented by the Commission, which control the corporate governance practices of public companies. Compliance with these laws, rules and regulations, including compliance with Section 404 of the Sarbanes-Oxley Act of 2002, as discussed in the following risk factor, has substantially increased our expenses, including legal and accounting costs, and made some activities more time-consuming and costly. Our internal controls over financial reporting may not be considered effective in the future, which could result in a loss of investor confidence in our financial reports and have an adverse Affect on SHAREHOLDER PERCEPTION. Pursuant to Section 404 of the Sarbanes-Oxley Act of 2002 we are required to furnish a report by our management on our internal controls over financial reporting. Such report must contain, among other matters, an assessment of the effectiveness of our internal controls over financial reporting as of the end of the year, including a statement as to whether or not our internal controls over financial reporting are effective. This assessment must include disclosure of any material weaknesses in our internal controls over financial reporting identified by management. If we are unable to continue to assert that our internal controls are effective, our shareholders could lose confidence in the accuracy and completeness of our financial reports, which in turn could have an adverse affect on shareholder perception. 22 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS None. ITEM 3. DEFAULTS ON SENIOR SECURITIES None. ITEM 4. (REMOVED AND RESERVED) Removed and reserved. ITEM 5. OTHER INFORMATION None. ITEM 6. EXHIBITS Exhibits required to be attached by Item 601 of Regulation S-K are listed in the Index to Exhibits on page 25 of this Form 10‑Q, and are incorporated herein by this reference. 23 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Asia8, Inc. Date /s/ Eric Montandon November 18, 2011 By: Eric Montandon Its: Chief Executive Officer, Chief Financial Officer, Principal Accounting Officer and Director 24 INDEX TO EXHIBITS Exhibit Description 3.1.1* Articles of Incorporation dated September 23, 1996 (incorporated by reference to the Form 10-12G filed with the Commission on October 20, 1999). 3.1.2* Amended Articles of Incorporation dated July 9, 1999 (incorporated by reference from Form 10-QSB filed with the Commission on October 20, 1999). 3.1.3* Amended Articles of Incorporation dated December 22, 1999 (incorporated by reference from Form 10-QSB filed with the Commission on May 15, 2007). 3.1.4* Amended Articles of Incorporation dated April 20, 2007 (incorporated by reference from Form 10-QSB filed with the Commission on May 15, 2007). 3.2.1* Bylaws dated May 6, 1999 (incorporated by reference Form 10-12G filed with the Commission on October 20, 1999). 3.2.2* Amended Bylaws dated January 22, 2007 (incorporated by reference to the Form 8-K filed with the Commission on January 29, 2007). 10.1* Share Purchase Agreement dated June 2000 between Asia8, Inc. (formerly Asia4Sale.com, Inc.) and World Wide Auctioneers, Inc. (incorporated by reference to the Form 8-K filed with the Commission on October 3, 2007). 10.2* Unic Distribution Agreement dated May 1, 2007 between Asia8, Inc. and Peter Prescott (incorporated by reference to the Form 8-K filed with the Commission on October 3, 2007). 10.3* Atomix Distribution Agreement dated May 1, 2007 between Asia8, Inc. and Peter Prescott (incorporated by reference to the Form 8-K filed with the Commission on October 3, 2007). 14* C ode of Ethics (Code of Conduct) (incorporated by reference to the Form 8-K filed with the Commission on October 3, 2007). 21* Subsidiaries (unconsolidated) of the Company (incorporated by reference to the Form 10-K filed with the Commission on March 31, 2010). 31
